DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made and IDS submitted after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, or the combination of all claim 13 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the transmitting part comprises a first electrode, a first piezoelectric material layer and a second electrode provided successively in a direction away from the base substrate; and the receiving part comprises a third electrode, a second piezoelectric material layer and a fourth electrode provided successively in a direction away from the base substrate, and the fingerprint identification substrate further comprises a plurality of driving signal lines, a plurality of read signal lines and a plurality of reset signal lines provided above the base substrate, wherein the fingerprint detector comprises a rectifying diode, a first transistor, a second transistor and a third transistor, wherein a first electrode of the rectifying diode is connected to the third electrode, a second electrode of the rectifying diode is connected to a first node; a first electrode of the first transistor is connected to the corresponding read signal line, a second electrode of the first transistor is connected to a first .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621